PER CURIAM.
Stephen Cloutier (“Cloutier”), appeals his conviction and sentence for felony battery. We affirm the conviction, but reverse Cloutier’s sentence.
The trial judge erred in sentencing Cloutier without first obtaining and considering a presentence investigation report. As a first-time felony offender, Cloutier is entitled to a presentence investigation report before sentencing. See Fla. R.Crim. P. 3.710; see also Gibson v. State, 817 So.2d 1084 (Fla. 1st DCA 2002). Therefore, we remand for resentencing and direct the trial court to order and consider a presentence investigation report.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.